Citation Nr: 9931047	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  92-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with ankylosing spondylitis for the period 
prior to January 17, 1990.

2.  Entitlement to an evaluation in excess of 10 percent for 
vasomotor rhinitis with headaches before March 26, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from April 1973 to June 1982.


The Board also notes that the veteran withdrew the issue of 
entitlement to service connection for a bilateral knee 
condition from appellate consideration at his July 1999 
hearing before a member of the Board.  (Transcript, page 2).  
Thus, that issue is not before the Board for appellate 
review.  

Finally, the Board notes that at the July 1999 hearing before 
the undersigned, the veteran declared that he was satisfied 
with the 30 percent disability evaluation assigned for 
sinusitis with vasomotor rhinitis and allergic rhinitis with 
headaches.  (Transcript, pages 4-5).  


FINDINGS OF FACT

1.  In a March 1984 decision, the Board denied the veteran's 
claim for an evaluation in excess of 10 percent for 
lumbosacral strain with early ankylosing spondylitis.

2.  On August 6, 1986, the RO received the veteran's request 
for a re-evaluation of his service-connected disabilities.  

3.  In an August 11, 1986 letter, the RO requested additional 
information from the veteran in regard to his claim for re-
evaluation and notified him that if evidence was not received 
within one year of the date of the letter, the RO could not 
pay the benefit to which he may be entitled earlier than the 
date the evidence was received.  The veteran did not submit 
additional evidence within one year of the August 11, 1986 
letter.

4.  At his January 17, 1990 RO hearing, the veteran again 
raised the issues of entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain with ankylosing 
spondylitis and entitlement to an evaluation in excess of 10 
percent for rhinitis.

5.  The record is silent for evidence of lumbosacral strain 
with muscle spasm on extreme forward bending with loss of 
lateral spine motion, unilateral, in the standing position 
during the one-year period prior to January 17, 1990.

6.  The record is silent for evidence of moderate crusting 
and ozena with atrophic changes, or massive crusting and 
marked ozena with anosmia.

7.  The record is silent for evidence of allergic or 
vasomotor rhinitis with polyps.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for lumbosacral 
strain with early ankylosing spondylitis for the period prior 
to January 17, 1990 is not warranted.  38 U.S.C.A. §§ 1155, 
5107, 7104(b) (West 1991); 38 C.F.R. §§ 3.158(a), 3.400(o), 
4.7, 4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for vasomotor rhinitis for the period from January 17, 1990 
to March 29, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6501 (1995), 4.97, Diagnostic Code 6522 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to an Evaluation in Excess of 10 Percent for 
Lumbosacral Strain
 with Ankylosing Spondylitis for the Period Prior to January 
17, 1990.

A.  Factual Background

On June 2, 1982, the veteran filed, in pertinent part, a 
claim of entitlement to service connection for ankylosing 
spondylitis.  In an October 1982 rating decision, the RO, in 
pertinent part, granted entitlement to service connection for 
lumbosacral strain with early ankylosing spondylitis, 
evaluated as noncompensable from June 2, 1982.

The veteran filed a notice of disagreement as to the 
noncompensable evaluation in March 1983.  A timely 
substantive appeal was filed in May 1983.  In an August 1983 
rating decision, the RO granted a 10 percent disability 
evaluation for lumbosacral strain with early ankylosing 
spondylitis, effective from June 2, 1982.  

In a March 1984 decision, the Board denied entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain 
with early ankylosing spondylitis.  

On August 6, 1986, the RO received a claim for re-evaluation 
of all service-connected disabilities. 

In an August 11, 1986 letter to the veteran, the RO requested 
additional information from the veteran in regard to his 
claim for re-evaluation and notified him that if evidence was 
not received within one year of the date of the letter, the 
RO could not pay the benefit to which he may be entitled 
earlier than the date the evidence was received.  The veteran 
did not submit additional evidence within one year of the 
August 11, 1986 letter.

Relevant VA outpatient treatment records dated from May 1988 
to February 1989 reflect complaints of back pain.  A 
September 1988 clinical record reflects no pain on range of 
motion and normal x-rays.  A January 1989 clinical record 
reflects a normal lumbosacral spine on x-ray examination.  

Upon VA examination of the spine dated in May 1989, a 
relevant diagnosis of a negative examination of the low back 
was noted. 

At a January 17, 1990 RO hearing, the veteran requested 
evaluations in excess of 10 percent for his service-connected 
lumbosacral strain with early ankylosing spondylitis and for 
his vasomotor rhinitis.

Upon VA examination of the spine dated in April 1990, a 
diagnosis of a negative low back examination was noted.  An 
April 1990 VA clinical record reflects a notation of right L4 
radiculopathy.

In a May 1990 rating decision, the RO continued a 10 percent 
disability evaluation for lumbosacral strain with early 
ankylosing spondylitis and a 10 percent disability evaluation 
for vasomotor rhinitis.  The veteran filed a timely notice of 
disagreement in May 1990 and a timely substantive appeal was 
filed in February 1991.  

In an August 1993 decision, the Board remanded the issue of 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with early ankylosing spondylitis and the 
issue of entitlement to an evaluation in excess of 10 percent 
for vasomotor rhinitis to the RO for additional development.  

Upon VA examination dated in January 1994, an impression of 
chronic musculoskeletal back pain without evidence of neuro-
compromise was noted.  It was noted that multiple 
investigations had not revealed a surgical cause.  It was 
also noted that the veteran had a normal gait with some 
antalgic behavior and he was able to walk on his toes and 
heels.  A negative magnetic resonance imaging of the lumbar 
spine dated in September 1992 was noted.

In a July 1995 supplemental statement of the case, the RO, in 
pertinent part, granted a 20 percent disability evaluation 
for lumbosacral strain with early ankylosing spondylitis, 
effective January 17, 1990.

In August 1997, the veteran requested an earlier effective 
date prior to January 17, 1990 for the grant of a 20 percent 
disability evaluation for lumbosacral strain with early 
ankylosing spondylitis.

On September 29, 1997, the veteran requested an increased 
evaluation of his service connected lumbosacral strain with 
early ankylosing spondylitis.  In a June 1998 rating 
decision, the RO, in pertinent part, granted a 40 percent 
disability evaluation for lumbosacral strain with early 
ankylosing spondylitis, effective September 16, 1997.

Upon VA neurological examination dated in February 1998, a 
diagnostic impression of low back radiculopathy probably at 
L5 was noted.  Upon VA examination of the spine dated in 
February 1998, an impression of chronic lumbar strain 
syndrome was noted.  It was also noted that a magnetic 
resonance imaging report of the lumbar spine dated on 
September 16, 1997 revealed minimal disc bulge without canal 
or foraminal stenosis.  Upon physical examination, 
manipulation of the leg resulted in pain and Patrick's test 
did cause back pain on both sides.  Forward flexion was to 45 
degrees, extension was to 15 degrees, lateral to the right 
and left was to 25 degrees, rotation was to 45 degrees on the 
right and left and muscle spasm was produced.

In July 1998, the veteran withdrew in writing his request for 
an increased evaluation for lumbosacral strain with early 
ankylosing spondylitis but indicated, in pertinent part, that 
he wished to continue his claim for an earlier effective date 
for his service-connected lumbosacral strain with early 
ankylosing spondylitis.  The veteran indicated that he was 
claiming retroactive payment to June 1, 1982.



B.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 
7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  A 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  A 40 percent evaluation, 
the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The applicable laws and regulations concerning effective 
dates state that, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (1999).  In cases involving a claim 
for an increased evaluation, the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2); See also 
Quarles v. Derwinski, 
3 Vet. App. 129, 134-35 (1992).  

C.  Analysis

At the outset, the Board notes that the veteran has not filed 
a claim of clear and unmistakable error as to any prior RO or 
Board decisions.  See 38 C.F.R. § 3.105(a) (1999).  Based 
upon the veteran's July 1998 statement withdrawing his claim 
of entitlement to an increased evaluation for lumbosacral 
strain with early ankylosing spondylitis, the Board has 
interpreted his remaining claim as one for entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain 
with early ankylosing spondylitis for the period prior to 
January 17, 1990.  

In that regard, the record reflects that in a March 1984 
decision, the Board denied entitlement to an evaluation in 
excess of 10 percent for lumbosacral strain with early 
ankylosing spondylitis.  The Board notes that generally when 
a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  See 
38 U.S.C.A. § 7104 (West 1991).  In light of the Board's 
March 1984 final decision, the veteran is not entitled to an 
evaluation in excess of 10 percent for lumbosacral strain 
with early ankylosing spondylitis for the period prior to 
March 1984.

The veteran's next claim of entitlement to an evaluation in 
excess of 10 percent for lumbosacral strain with early 
ankylosing spondylitis was received August 6, 1986.  Pursuant 
to the governing regulations, the veteran could obtain a 
rating evaluation effective one year prior to the date of the 
August 1986 claim.  See 38 C.F.R. § 3.400 (o) (1999).  
However, in an August 11, 1986 letter to the veteran, the RO 
asked the veteran to provide additional information in regard 
to his claim.  The veteran did not respond to the letter from 
the RO.  Thus, pursuant to 38 C.F.R. § 3.158(a), the 
veteran's claim is deemed abandoned and no increase in 
benefits could be paid until a new claim was filed.  The 
veteran did not file a new claim until January 17, 1990.

The Board must now consider whether it is factually 
ascertainable that an increase in the veteran's lumbosacral 
strain with early ankylosing spondylitis occurred during the 
one-year period prior to January 17, 1990.  A review of the 
record reflects that the competent medical evidence of record 
is silent for evidence of lumbosacral strain with muscle 
spasm on extreme forward bending with loss of lateral spine 
motion, unilateral, in the standing position prior to January 
17, 1990. 

In the absence of such evidence, an evaluation in excess of 
10 percent for lumbosacral strain with ankylosing spondylitis 
prior to January 17, 1990 is not warranted.

II.  Entitlement to an Evaluation in Excess of 10 Percent for
Vasomotor Rhinitis with Headaches.

A.  Factual Background

In an October 1982 rating decision, the RO, in pertinent 
part, granted entitlement to service connection for vasomotor 
rhinitis with headaches, evaluated as 10 percent disabling.  
The veteran did not file a notice of disagreement as to that 
determination and the decision became final.

On August 6, 1986, the veteran requested reevaluation of all 
of his service-connected conditions because they were giving 
him problems.  As previously noted, in an August 11, 1986 
letter to the veteran, the RO requested additional 
information from the veteran in regard to his claim for re-
evaluation and notified him that if evidence was not received 
within one year of the date of the letter, the RO could not 
pay the benefit to which he may be entitled earlier than the 
date the evidence was received.  The veteran did not submit 
additional evidence within one year of the August 11, 1986 
letter.

A January 1990 VA outpatient treatment record reflects 
complaints of sinus and nose blockage and some itchy, runny 
nose.  An impression of allergic rhinitis was noted.  A VA 
outpatient treatment record dated in April 1990 reflects an 
assessment of allergic rhinitis.  A May 1990 clinical record 
reflects complaints of nasal congestion with rhinorrhea, and 
tightness in the chest.  An impression of allergic rhinitis 
and allergic bronchospasm was noted.  A November 1990 
clinical record reflects a notation that a September 1990 
sinus x-ray showed some slight thickening in the 
mucoperiosteal membrane in the base of the left maxillary 
antrum.  An impression of a question of some chronic left 
maxillary antritis, water's view suggested, was noted.

At his January 1990 RO hearing, the veteran testified that he 
continued to suffer from headaches, watery eyes and itchy 
skin.  (Transcript, page 8).  The veteran also stated that he 
was diagnosed with allergic rhinitis at a VA facility.  
(Transcript, page 9).  

A January 1991 radiology report of a water's view of the 
sinuses reflects an impression of chronic left maxillary 
sinusitis and an otherwise unremarkable study.  

VA outpatient treatment records dated in 1991, 1992, and 1993 
reflect treatment for allergic rhinitis and sinusitis.  

In an August 1993 decision, the Board, in pertinent part, 
remanded the issue of entitlement to an evaluation in excess 
of 10 percent for vasomotor rhinitis to the RO for a VA 
examination and additional development.

Upon VA examination dated in January 1994, the examiner noted 
moderate edema/hypertrophy and no polyps.  An assessment of 
allergic rhinitis was noted.  A radiology report reflects 
impressions of a limited water's and lateral view submitted, 
no definite abnormality.  

At his March 1995 RO hearing, the veteran testified that he 
was taking allergy shots for his rhinitis.  (Transcript, page 
4).  The veteran reported headaches, trouble breathing, 
itching, and some drainage.  (Transcript, pages 4-5).  The 
veteran stated he had a lot of nasal congestion at night or 
in the early morning and he usually had problems during the 
spring, late summer, and fall.  (Transcript, page 6).  

Upon VA examination dated in September 1996, the nasal 
passages were noted as clear to breathing, no evidence of 
polyps was noted, and no tenderness over any of the sinus 
areas was noted.  Examination of the throat revealed only 
slight hyperemia.  A diagnosis of vasomotor rhinitis with 
recent sinus infection claimed by the veteran was noted.  

At his January 1997 RO hearing, the veteran testified that he 
was feverish most of the time and his sinuses hurt "almost 
round the clock."  (Transcript, page 8).  The veteran also 
testified that he had been told that his sinus infections 
were related to his allergic rhinitis.  (Transcript, page 
16).  

VA outpatient treatment records dated in 1996 and 1997 
reflect continued treatment for sinus and allergy problems.  
Impressions of allergic rhinitis and chronic sinusitis were 
noted.  A radiology report of the sinuses dated in September 
1996 reflects opacification of the right maxillary antrum and 
mucosal thickening of the left maxillary antrum, compatible 
with bilateral maxillary sinusitis.  Other paranasal sinuses 
appeared normally aerated.  Extensive pneumatization of the 
mastoid air cells was also noted.  A November 1996 sinus 
water's view reflects improvement in the appearance of the 
paranasal sinuses with a decrease in the mucosal thickening.  
The remaining sinuses were noted as clear.  A January 1997 
radiology report of the paranasal sinuses reflects an 
impression of bilateral maxillary sinusitis more prominent 
than on previous examination and decreased aeration of the 
right maxillary antrum.  

In an April 1997 rating decision, the RO granted a 30 percent 
disability evaluation for sinusitis with vasomotor rhinitis, 
allergic rhinitis, and headaches, effective from March 29, 
1996.  

VA outpatient treatment records dated in 1998 reflect 
continued treatment for rhinitis and sinusitis.  Various 
assessments of chronic allergies, allergic rhinitis, and 
chronic sinus pain were noted.  

At his July 1999 hearing before a member of the Board, the 
veteran testified that he was satisfied with a 30 percent 
disability evaluation for rhinitis.  (Transcript, page 4).  

B.  Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1999) which require the evaluation of the 
complete medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The regulations regarding the evaluation of rhinitis 
were changed effective October 7, 1996.  

Prior to October 7, 1996, chronic atrophic rhinitis was rated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  
Pursuant to that regulation, chronic atrophic rhinitis with 
definite atrophy of the intranasal structure and moderate 
secretion warrants a 10 percent disability evaluation.  A 30 
percent disability evaluation is warranted for chronic 
atrophic rhinitis with moderate crusting and ozena, atrophic 
changes.  Chronic atrophic rhinitis with massive crusting and 
marked ozena, with anosmia warrants a 50 percent disability 
evaluation.  

The rating criteria for allergic or vasomotor rhinitis 
effective October 7, 1996 contemplates a 10 percent 
disability evaluation for rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  Rhinitis with 
polyps warrants a 30 percent disability evaluation.  See 
38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

C.  Analysis

The Board notes that at his July 1999 hearing before a member 
of the Board, the veteran testified that he was satisfied 
with the April 1997 RO decision granting a 30 percent 
disability evaluation for sinusitis with vasomotor rhinitis, 
allergic rhinitis, and headaches, effective from March 29, 
1996.  Thus, the Board must consider 
whether an evaluation in excess of 10 percent for rhinitis is 
warranted for the period prior to March 29, 1996.

As previously noted, the RO granted a 10 percent disability 
evaluation for rhinitis in an October 1982 rating decision.  
The veteran did not file a notice of disagreement as to that 
decision and it became final.  The veteran's claim for an 
increased evaluation dated August 6, 1986, was abandoned by 
the veteran and, pursuant to 38 C.F.R. § 3.158(a), an 
increase in benefits could not be paid until a new claim was 
filed.  The veteran's next claim for an increased evaluation 
for rhinitis has been pending since January 17, 1990. 

Although there is evidence of treatment for rhinitis in 1990 
through 1993, the evidence of record for the period prior to 
March 29, 1996 is silent for evidence of moderate crusting 
and ozena with atrophic changes or massive crusting and 
marked ozena with anosmia.  Thus, an evaluation in excess of 
10 percent under the criteria effective prior to October 7, 
1996 is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 
6501 (1995).  The evidence of record for the period prior to 
March 29, 1996 is further silent for evidence of allergic or 
vasomotor rhinitis with polyps.  Thus, an evaluation in 
excess of 10 percent under the criteria effective October 7, 
1996 is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522 (1999).  

The Board notes that the matter of a separate evaluation for 
sinusitis has not been raised by the veteran and is not 
before the Board in this appeal.


ORDER


1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with early ankylosing spondylitis for the 
period prior to January 17, 1990, is denied.

2.  An evaluation in excess of 10 percent before March 26, 
1996, for vasomotor rhinitis with headaches is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

